UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant R Filed by a Party other than the Registrant £ Check the appropriate box: £Preliminary Proxy Statement. £Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). RDefinitive Proxy Statement. £Definitive Additional Materials. £Soliciting Material under §240.14a-12. TECH PRECISION CORPORATION (Name of Registrant as Specified in its Charter) NOT APPLICABLE (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): R No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials: £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TECHPRECISION CORPORATION September 16, 2009 Dear Shareholder: It is my pleasure to invite you to attend our Annual Meeting of Shareholders. The meeting will be held on October 15, 2009 at 10 a.m. Eastern Time at Pepper Hamilton, LLP, The New York Times Building, 37th Floor, 620 Eighth Avenue New York, New York 10018. The Notice of Annual Meeting and Proxy Statement accompanying this letter describes the business to be conducted at the meeting. If you plan to attend the meeting and you hold your shares in registered form and not through a bank, brokerage firm or other nominee, please mark the appropriate box on your proxy card. If you plan to attend and your shares are held by a bank, brokerage firm or other nominee, please send written notification to 1 Bella Drive, Westminster, MA 01473, Attention: Richard Fitzgerald, and enclose evidence of your ownership (such as a letter from the bank, brokerage firm or other nominee confirming your ownership or a bank or brokerage firm account statement).The names of all those indicating they plan to attend will be placed on an admission list held at the registration desk at the entrance to the meeting. It is important that your shares be represented at the meeting, regardless of the number you may hold. Whether or not you plan to attend, if you hold your shares in registered form, please sign, date and return your proxy card as soon as possible. If, on the other hand, you hold your shares through a bank, brokerage firm or other nominee, please sign, date and return to your bank, brokerage firm or other nominee the enclosed voting instruction form, or if you prefer, you can vote by telephone or through the Internet in accordance with instructions set forth in the enclosed voting instruction form. I look forward to seeing you on October 15th. Sincerely, Louis A. Winoski Interim Chief Executive Officer TECHPRECISION CORPORATION
